DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2022 has been entered.
Status of Claims
This is a non-final office action in response to the request for continued examination filed 12 July 2022.  Claims 1, 7, 10, 16, and 19 have been amended.  Claims 2, 6, 11, 15, and 20 have been cancelled.  Claims 1, 3 through 5, 7 through 10, 12 through 14, and 16 through 19 are pending and have been examined. 
Response to Amendment
Applicant’s amendment to claims 1, 7, 10, 16, and 19 has been entered. 
Applicant’s amendment to claims 1, 10, and 19 are sufficient to overcome the 35 U.S.C. 112 rejection issued in the final office action mailed 12 April 2022.  The previous 35 U.S.C. rejection is respectfully withdrawn. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated below in light of the claim amendment. 
Applicant’s amendment is sufficient to overcome the 35 U.S.C. 103 rejection.  The prior art rejection is respectfully withdrawn. 
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection detailed in the final office action mailed 12 April 2022 have been fully considered, but are moot because the prior art rejection has been respectfully withdrawn in light of the amendment filed herein. 
Applicant’s arguments regarding the 35 U.S.C 101 rejection have been fully considered but are not persuasive.  
Applicant asserts that the claimed invention is a “practical” application because the claims set forth a detailed implementation of a process performed on a computer and do not merely claim a result without detailing how to obtain such a result. Applicant further asserts that the claims present an improvement to efficiency and flexibility in transaction processing which is a technical improvement and therefore the claims are not directed to an abstract idea.  Examiner respectfully disagrees. 
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.  The additional elements provided in the claims are a computer system and a data storage system.  As drafted the claims generally link the use of the abstract idea to implementation using the recited computer system and data storage system. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea.  Claim 1 specifying processing steps for sequencing an auction process for a plurality of data transaction requests being executed in a computer environment merely indicates a field of use, i.e. to execution on a generic computer.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application.  Therefore, claim 1 is directed to an abstract idea.
Regarding the stated improvement in computer efficiency, with reference to paragraph [0123] of the specification, Applicant is reminded that, in many cases, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., 788 F.3d at 1363 (citing Alice, 573 U.S. at 224) (“[U]se of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept.); see also, e.g., Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1370 (“[M]erely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”). Therefore, the functions recited in independent claim 1 do not add meaningful limitations beyond generally linking the abstract idea to the particular technological environment.  
Applicant further asserts that the claimed steps cannot be performed in the human mind or through the use of a pen and paper and further asserting the Examiner “provides no evidence that such processing is practical, much less possible in the mind of a human.”   Examiner respectfully disagrees.  
Per the MPEP evidentiary requirements in making a § 101 rejection: “When performing the analysis at Step 2A Prong One, it is sufficient for the examiner to provide a reasoned rationale that identifies the judicial exception recited in the claim and explains why it is considered a judicial exception (e.g., that the claim limitation(s) falls within one of the abstract idea groupings). Therefore, there is no requirement for the examiner to rely on evidence, such as publications or an affidavit or declaration under 37 CFR 1.104(d)(2), to find that a claim recites a judicial exception.  …At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B. ”
While Applicant’s argument focuses on whether or not the claim limitations are directed to a mental process, Examiner notes that the rejection in the prior office action asserts that the claim is not only directed to a mental process, but also to the fundamental economic practices and mathematical concepts groupings of abstract ideas, among others. 
Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Claims can recite a mental process even if they are claimed as being performed on a computer. By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.  The recited claims are directed to a process of sequencing an auction process for a plurality of data transactions, determining an order in which the plurality of individual transaction processes are to be performed during the sequenced transaction process, selecting eligible data transaction requests, calculating, matching, and updating transaction and resource amounts, and repeating the process in response to reception of new data transaction requests.  While performing these steps on a generic computer may be more “efficient,”  the recited steps could be performed by a human using a pen and paper to update an order book based on matched and newly received buy/sell requests.  Therefore, the claims are properly rejected as being directed to the mental processes grouping of abstract ideas. 
Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk.  The claims herein are directed to sequencing an auction process for matching buy/sell transactions and updating the transaction log after matches are determined. The recited steps for receiving new data transaction requests and processing a sequence of transaction processes directed to fundamental economic practices and thus that claims recite an abstract idea.  Furthermore, the claims are directed to commercial interactions in the form of processing buy/sell transactions.  According to the 2019 PEG, “commercial interactions” or “legal interactions” include subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.  Therefore, the claims recite the abstract idea of commercial interactions because the claims are directed to sales activity.   
The 2019 PEG defines “mathematical concepts” as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The claim limitations for calculating matchable data transaction requests and determining whether the total amount of a first data transaction request is zero, falls under the mathematical concepts grouping of abstract ideas and thus the claims recite an abstract idea.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and the claims that depend therefrom include the limitation “the current resource” in the second line of sequenced step (d).   There is insufficient antecedent basis for this limitation in the claim.
Claim 10 and the claims that depend therefrom include the limitation “the current resource” in the second line of sequenced step (c).  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 and the claims that depend therefrom include the limitation “the current resource” in the second line of sequenced step (c).  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 through 5, 7 through 10, 12 through 14, and 16 through 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites a system for processing a plurality of data transaction requests, claim 10 recites a process for processing a plurality of data transaction requests, and claim 19 recites an apparatus for processing a plurality of data transaction requests.  Independent claims 1, 10, and 19 recite substantially similar limitations to those of claim 1.
Taking claim 1 as representative, the claim recites at least the following limitations: storing a plurality of data transaction requests, the plurality [of] data transaction requests including at least those of a first type or a second type; performing  an iteration of the sequenced transaction process by performing each one of the plurality of individual transaction processes in the determined order, wherein the plurality of data transaction requests that are used for the iteration of the sequenced transaction process remain the same; determining an order in which the plurality of individual transaction processes are to be performed; the performing of the individual transaction process including: (a) selecting data transaction requests that include, on the respective eligible list of the corresponding data transaction request, the identifier for the resource that corresponds to the individual transaction process being performed; (b) calculating first data matchable to some of the retrieved data transaction requests of the second type, and second data, as an amount for a total quantity that is matchable; (c) storing the calculated first and second data; (d) performing a matching process to determine matches between those data transaction requests selected for the current resource based on the calculated first data; (e) updating, based on the performed matching process the total amount for each one of the plurality of data transaction requests that are matched as a result of the performed individual transaction process so that the total amount is less in subsequently performed individual transaction processes that are part of the sequenced transaction process; (f) based on the total amount of a first data transaction request being zero, removing the first data transaction request from being selected in any one of the subsequently performed individual transaction processes that are part of the performed sequenced transaction process, wherein the eligible list of identifiers included with the first data transaction request includes an identifier for a resource in one of the subsequently performed individual transaction processes, wherein the sequenced transaction process is performed in response to reception of new data transaction requests.
The limitations for storing a plurality of data transaction requests, performing an iteration of the sequenced transactions process by retrieving data, determining an order to process transactions, selecting data transaction requests corresponding to the individual transaction process being performed, calculating a first data type that is matchable to retrieved data transaction requests and calculating a second data type, storing the calculated first and second data, performing a matching  process based on the calculated data, updating the plurality of data transaction requests, and removing a first data transaction request with the total amount being zero, illustrates a process that, under its broadest reasonable interpretation covers the performance of the limitation in the mind, but for the recitation of generic computer components.  That is other than reciting that a system includes a processor and a storage medium that execute instructions to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the mind or by a human using pen and paper.  
For example, a human using a pen and paper could track open, closed, and pending transactions in a data table, determine an order in which the plurality of individual transaction processes are to be performed, calculate, match, and sequence the transactions based upon criteria and rules, and update the list of transactions thereafter to perform the data analysis steps recited herein. Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.  
The claim limitations directed to receiving and storing data (and the displaying steps of the dependent claims) are mere data gathering steps that constitute insignificant extra-solution activity and are simply abstract in nature (MPEP 2106.05(a)(II), gathering and analyzing information using conventional techniques and displaying the result).
While the claimed sequence transaction process is performed in an “iteration” in response to reception of new data transaction requests, performing a process upon receipt of new data does not transform the recited abstract idea into patent eligible subject matter, it is just following a rule to repeat the recited steps upon the collection of new data without significantly more.   The claims limitations that would transform the recited abstract idea into patent eligible subject matter.  Both the claims and the specification are void of details on how the performance of a computer is improved through technological improvement.  There are no claimed improvements to the recited storage device, and there are not limitations directed to user interface interaction similar to that of 2019 PEG Example 37.  While the claims recites mathematical concepts, the claims do not include artificial intelligence linked limitations such that the process is continuously improved and accuracy of a specifically trained algorithm, neural network, or support vector is increased with each iteration.  Therefore the claims herein are analogous to claim 2 of the 2019 PEG Example 40, wherein the claims where directed to performing data collection and comparing steps and the additional limitations were determined to be no more than mere instructions to apply the exception using a generic computer component. 
Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk.  The claims herein are directed to sequencing an auction process for matching buy/sell transactions and updating the transaction log after matches are determined. The recited steps for receiving new data transaction requests and processing a sequence of transaction processes directed to fundamental economic practices and thus that claims recite an abstract idea.  Furthermore, the claims are directed to commercial interactions in the form of processing buy/sell transactions.  According to the 2019 PEG, “commercial interactions” or “legal interactions” include subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.  Therefore, the claims recite the abstract idea of commercial interactions because the claims are directed to sales activity.   
The 2019 PEG defines “mathematical concepts” as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The claim limitations for calculating matchable data transaction requests and determining whether the total amount of a first data transaction request is zero, falls under the mathematical concepts grouping of abstract ideas, and thus the claims recite an abstract idea.  
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite a processor, storage device, and display to perform the recited steps.  These elements are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components.  Per the specification at paragraph [00112]: “In some embodiments, each or any of the processors 402 is or includes, for example, a single- or multi-core processor, a microprocessor (e.g.,2795776 29which may be referred to as a central processing unit or CPU).”  Adding generic computer components to perform functions such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea.  Claim 1 specifying processing steps for sequencing an auction process for a plurality of data transaction requests being executed in a computer environment merely indicates a field of use, i.e. to execution on a generic computer.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application.  Therefore, claim 1 is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical filed (See MPEP 2106.05(a)); do not effect a transformation or reduction of a particular article to a different state or thing (See MPEP 2106.05(c)); and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment or filed of use (See MPEP 2106.05(e)). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage medium implementing instruction amounts to no more than mere instructions to apply the exception using a generic computer component with cannot provide an inventive concept. 
Dependent claims 3 through 5, 7 through 9, and 12 through 18 include the abstract ideas of the independent claims.
The dependent claims recite at least the following additional limitations: the sequenced transaction process is not performed in response to new data transaction requests that are of the second type; the processing system is further configured to: close a period for when new transaction requests are accepted; after the period, perform a closing sequenced transaction process in the determined order; and as part of the closing sequenced transaction process, matching data transactions requests of the first type to data transaction requests of the second type; data transaction requests are not matched when the sequenced transaction process is performed in response to reception of new transaction requests; the processing system is further configured: determine that a second data transaction request is an all-or-nothing request; and based on the second first data transaction request not being completely matched or fulfilled, perform a subsequent iteration of the sequenced transaction process, wherein the same data transaction requests are used in the subsequent iteration of the sequenced transaction process, except that the second data transaction request that was not completely matched or fulfilled is not used in any one of the individual transaction processes of the subsequent iteration of the sequenced transaction process; determination of all-or- nothing requests and complete matches for those requests is not performed during transaction processing that is performed in response to reception of new transaction requests; a display device configured to output, in response to each calculation of the first and second data, a graphical user interface that displays the calculated first and second data.
These limitations merely narrow the abstract idea recited in the independent claims.  The claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  Therefore, claims 1, 3 through 5, 7 through 10, 12 through 14, and 16 through 19 are considered ineligible under 35 U.S.C. 101. 
Allowable Subject Matter
Claims 1, 3 through 5, 7 through 10, 12 through 14, and 16 through 19 would be deemed allowable over the prior art if amended to overcome the 35 U.S.C. 101 rejection.
The following is a statement of reasons for the indication of allowable subject matter: 
The 35 U.S.C. 103 rejection of the claims is withdrawn in light of Applicant’s Amendments and Remarks filed on 12 July 2022, in particular on page 14 regarding the newly added limitation for removing a first data transaction request from the eligible list of identifiers based on the total amount of the first data transaction request being zero, which were deemed persuasive. Examiner analyzed amended Claim 1 (similarly claims 10 and 18) in view of the prior art of record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below.  Therefore, claims 1, 3 through 5, 7 through 10, 12 through 14, and 16 through 19 are eligible over the prior art.
With respect to independent claims 1, 10, and 19, Examiner asserts that none of the prior art of record, taken individually or in combination, teaches or suggests at least the following: “A computer system for processing a plurality of data transaction requests over a sequenced transaction process that includes a plurality of individual transaction processes that each correspond to a different one of a plurality of resources that each have a corresponding identifier, the plurality of resources being linked together, the computer system comprising: a data storage system configured to store a plurality of data transaction requests, the plurality data transaction requests including at least those of a first type or a second type, wherein the plurality of data transaction requests that are of the first type each include: i) a total amount, and ii) an eligible list of identifiers that each correspond to different ones of the plurality of resources that the total amount is eligible to be processed against during the sequenced transaction process, wherein each corresponding one of the plurality of data transaction requests that are of the first type do not specify a specific amount in connection with any one of the individual ones of the plurality of resources that are specified in the eligible list that is included with the corresponding one of the plurality of data transaction requests; a processing system that includes at least one hardware processor, the processing system configured to: determine an order in which the plurality of individual transaction processes are to be performed during the sequenced transaction process, wherein each of the individual transaction processes corresponds to a different identifier, which is included in the eligible list of at least one of the plurality of data transaction requests that are of the first type; and perform an iteration of the sequenced transaction process by performing each one of the plurality of individual transaction processes in the determined order, wherein the plurality of data transaction requests that are used for the iteration of the sequenced transaction process remain the same; wherein, for each of the plurality of individual transaction processes performed as part of the performed sequenced transaction process, the performing of the individual transaction process including: -2-CHAPMAN et al.Atty Docket No.: AC-4010-0421 Appln. No. 15/864,942 a) selecting those data transaction requests that include, on the respective eligible list of the corresponding data transaction request, the identifier for the resource that corresponds to the individual transaction process being performed, b) calculating, based on the retrieved data transaction requests, first data, at which at least some of the retrieved data transaction requests of the first type are matchable to some of the retrieved data transaction requests of the second type, and second data, as an amount for a total quantity that is matchable, c) storing the calculated first and second data, d) performing a matching process to determine matches between those data transaction requests selected for the current resource based on the calculated first data, and e) updating, based on the performed matching process, the total amount for each one of the plurality of data transaction requests that are matched as a result of the performed individual transaction process so that the total amount is less in subsequently performed individual transaction processes that are part of the sequenced transaction process, f) based on the total amount of a first data transaction request being zero, removing the first data transaction request from being selected in any one of the subsequently performed individual transaction processes that are part of the performed sequenced transaction process, wherein the eligible list of identifiers included with the first data transaction request includes an identifier for a resource in one of the subsequently performed individual transaction processes, wherein the sequenced transaction process is performed in response to reception of new data transaction requests.
The prior art references most closely resembling Applicant’s claimed invention are Bonig et al. (US 2018/0047100), Abernathy (US 7,089,205), Haynold (US 2018/0191624), and Periwal (US 2003/0167224). 
Bonig et al. discloses an architecture for an electronic trading system. Incoming transactions, e.g. orders to trade, are processed by an Orderer component, i.e., a transaction receiver, of the architecture which may augment each transaction with time signal data, or data indicative of a time of receipt or time or sequence indicative of a temporal or sequential relationship between a received transaction and other received transactions.  The Orderer may additionally serialize, or otherwise sequence, the incoming transactions based on their order of receipt by the Orderer. The sequenced transactions may then be substantially simultaneously communicated, e.g. broadcasted, to each match engine of the set of match engines, which may be intended to be redundant to each other, each of which then processes the transaction, based on the sequencing imparted by the orderer, and determines a result, referred to as a match event, indicative, for example, of whether the order to trade was matched with a prior order, or reflective of some other change in a state of an electronic marketplace, etc. The determined result/match event may then be provided to a market data component, for example, which updates data records, e.g. an order book, reflective of the match event and/or otherwise reports the match event to the market participants involved in the transaction, as well as the market as a whole, as will be described. Upon receipt of an incoming order to trade in a particular financial instrument, whether for a single component financial instrument, e.g. a single futures contract, or for multiple component financial instruments, e.g. a combination contract such as a spread contract, a match engine, as will be described in detail below, will attempt to identify a previously received but unsatisfied order counter thereto, i.e. for the opposite transaction (buy or sell) in the same financial instrument at the same or better price (but not necessarily for the same quantity unless, for example, either order specifies a condition that it must be entirely filled or not at all). Previously received but unsatisfied orders, i.e. orders which either did not match with a counter order when they were received or their quantity was only partially satisfied, referred to as a partial fill, are maintained by the electronic trading system in an order book database/data structure to await the subsequent arrival of matching orders or the occurrence of other conditions which may cause the order to be removed from the order book.
Abernathy discloses a browser based interface that allows the user, based on his own preferences, to place fungible goods, such as stocks, in a basket as a list and trade all of the goods in the basket as a unit. The interface allows the user to execute trades in/of the basket in a single user action (i.e. one mouse click). A list region is provided where the goods are listed and an execute control initiates trading of the goods in the basket. The user can also specify an amount to be invested, goods weights, a measurement index and how the trades are to be limited.
Haynold discloses an exchange computer system wherein upon receipt of an incoming order to trade in a particular financial instrument will attempt to identify a previously received but unsatisfied order counter thereto, i.e., for the opposite transaction (buy or sell) in the same financial instrument at the same or better price (but not necessarily for the same quantity unless, for example, either order specifies a condition that it must be entirely filled or not at all). The exchange computer system monitors incoming orders received thereby and attempts to identify, i.e., match or allocate, as described herein, one or more previously received, but not yet matched, orders, i.e., limit orders to buy or sell a given quantity at a given price, referred to as “resting” orders, stored in an order book database, wherein each identified order is contra to the incoming order and has a favorable price relative to the incoming order. If the exchange computer system identifies that an incoming market order may be filled by a combination of multiple resting orders, e.g., the resting order at the best price only partially fills the incoming order, the exchange computer system may allocate the remaining quantity of the incoming, i.e., that which was not filled by the resting order at the best price, among such identified orders in accordance with prioritization and allocation rules/algorithms, referred to as “allocation algorithms” or “matching algorithms,” as, for example, may be defined in the specification of the particular financial product or defined by the exchange for multiple financial products. The messages and/or values received for each object may be stored in queues according to value and/or priority techniques implemented by an exchange computing system.
 Periwal discloses  a trading system for explicitly and or automatically inputting a number of trading orders, such as offers to buy and sell shares of stocks or other types of offers, such that all or some of the trading orders are executed in a particular sequence based on specified criteria and provide the ability to investors to place multiple trading orders from a single order input based on a given pattern information. The transactions of the system may involve trading shares of stocks in the stock market, trading of mutual funds in the stock market, trading of options in the option trading market, trading of bonds in bond trading market, trading commodities in the commodities market, trading collectibles in a collectibles trading market, trading goods in an auction trading market, trading real estate in a real estate trading market, trading of securities in security market, or any other type of market transactions where trading takes place.
Moreover, since the specific ordered combined sequence of claim elements recited in claims 1, 10, and 18 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Bonig et al., Abernathy, Haynold, and Periwal and/or any other additional reference(s) would be improper to teach the claimed invention.
Accordingly, the prior art rejections set forth in the previous action are withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Czupek et al. (US 2010/0088212) discloses a matching algorithm may be configured to allocate an incoming order according to a price priority criterion in conjunction with FIFO and pro-rata principles. For example, an incoming order or a portion of an incoming order may be identified as having a best or high price and may, in turn, be designated as a price priority order. Lots may then be initially allocated based on the price priority while the remainder of the incoming order may be allocated based on, for example, a preference criterion, FIFO and/or pro-rata principles. The price allocation algorithm may determine whether more than one (1) order has been selected. If a single order is selected, then the price allocation algorithm determines a quantity of the incoming order that is to be matched Q.sub.matched to the contra or resting order. Q.sub.matched may be calculated determining the minimum of the quantity of product specified by the selected order Q.sub.order and the quantity of the incoming order that remains to be allocated Q.sub.remaining. The price allocation algorithm updates the value Q.sub.remaining by subtracting the value Q.sub.matched.  Upon completion of the processing, it will be apparent one of the values Q.sub.matched or Q.sub.remaining will equal zero (0). The price allocation algorithm allocates the quantity of the incoming order Q.sub.remaining to the selected orders in accordance with any priority criteria defined by the market specification for the product.  the price allocation algorithm determines if any quantity of the incoming order represented by Q.sub.remaining. If none remain, the price allocation algorithm may proceed to the matching or allocation to the selected order is complete and other orders may be considered.
Flax et al. (WO 2004/077255) discloses a matched matrix for an order matrix. The administrator prepares the received orders for matching based on priority. To populate the priority matrix, each order is ranked and assigned a priority. Each cell in the matched matrix corresponds to the number of units matched for a corresponding participant and a corresponding product in the order matrix. Each entry for a cell in the matched matrix is less than or equal the entry in the corresponding cell in the order matrix. To the right of the matched matrix, a column provides the total number of units that can be swapped for each participant (i.e., the total number of units bought, or the total number of units sold). At the bottom of the matched matrix, a row provides the total number of units that can be swapped for each product. The column and the row indicate the net activity number of units bought (or sold, since they are equal) and result from the constraint on the net activity for each participant. At the bottom right, a cell provides the total number of units that can be swapped due to the matching.  Instead of matching after expiration of an order period as in the third embodiment, matching occurs after each order is received.
Driscoll et al. (US 7,769,675) - Order book includes bid table and offer table. Fields in each table include rank, price, quantity, User ID (UID), and type. Type herein means at least real or test. Rank is preferably included in each table to avoid having to perform ranking calculations prior to each time the corresponding computer system checks its order book 400 for a match. The test order is executed in an amount of the quantity of the real order, thereby reducing but not eliminating the quantity of the test order. Since the real order remains in the order book not executed, the test order would again execute against the same real order, unless a mechanism exists to prevent that second execution on the same order. The computer system may be programmed to compare the test order with successively lower ranked potential matching orders until executions of the test order result in the test order's quantity reaching zero, and the test order being removed from the order book.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623